Citation Nr: 0918977	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-41 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a back condition has been received.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1971 to 
September 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision in which the RO, inter 
alia, found that the claim for service connection for left 
herniated nucleus pulposus, L5-S1, with radiculopathy 
remained denied because the evidence submitted was not new 
and material.  In January 2004, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in November 2004, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in December 2004.

In June 2004 the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  A transcript of that hearing is of 
record.  In February 2008, the Veteran testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is also of record.  

The Board notes that the Veteran was previously represented 
by the Disabled American Veterans (DAV) (as reflected in a 
November 1997 VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative).  However, in a 
March 2006 statement, the Veteran revoked the power of 
attorney in favor of DAV.  Later, in March 2007, the Veteran 
submitted a VA Form 21-22, appointing the Puerto Rico Public 
Advocate for Veterans Affairs (PRPAVA) as his representative.  
The Board recognizes the change in representation.  

In May 2008, the Board remanded the claim on appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  After completing some of the 
requested development, the AMC continued the denial of the 
claim (as reflected in a February 2009 supplemental SOC 
(SSOC)), and returned this matter to the Board for further 
appellate consideration.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant when further action, on his part, is required.

REMAND

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).   

Review of the claims file reveals that the directives of the 
May 2008 remand were not followed; hence, further remand of 
this matter is warranted, even though such will, regrettably, 
further delay an appellate decision on the claim.  

As an initial matter, the Board notes, as pointed out in the 
May 2008 remand, during the June 2004 DRO hearing and 
February 2008 Board hearing, the Veteran raised the issue of 
whether there was clear and unmistakable error (CUE) in the 
May 1975 denial of his claim for service connection.  In the 
May 2008 remand, the Board noted that the current issue of 
whether to reopen a previously denied claim of entitlement to 
service connection for a back condition was inextricably 
intertwined with consideration of the claim of CUE, because a 
favorable determination on the CUE claim could render moot 
the question of whether new and material evidence to reopen a 
claim for service connection for a back condition has been 
received.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are inextricably intertwined if one claim 
could have significant impact on the other).  In this regard, 
the Veteran's claim of CUE in the May 1975 rating decision 
goes to the question of finality of that decision.  The RO 
was instructed to adjudicate the matter of whether there was 
CUE in the May 1975 rating decision denying service 
connection for a back condition.  The remand specifically 
instructed that the claims file should not be returned to the 
Board until the Veteran timely perfected an appeal of the CUE 
claim, or the time period for doing so expired, whichever 
occurred first.  

In a February 2009 rating decision, the RO in Seattle, 
Washington found that the May 1975 rating decision did not 
contain CUE.  In a February 2009 letter, the Veteran was 
notified of the denial, and advised of his appellate rights.  
He was specifically advised that he had one year from the 
date of the letter to appeal the decision.  

Nevertheless, a VA Form 8 (Certification of Appeal) reflects 
that the case was certified to the Board on March 23, 2009.  
This date falls far short of the one-year period the Veteran 
has to appeal the February 2009 denial.  The Veteran has not 
been afforded his full due process rights in that he was not 
afforded a full year to file an appeal.  As the RO failed to 
complete the requested development regarding the claim of 
CUE, by failing to afford the Veteran an opportunity to file 
an appeal, and because this issue is inextricably intertwined 
with the matter on appeal, it follows that any Board action 
would, at this juncture, be premature.  The Board thus finds 
that remand is required to address the deficiency.  See 
C.F.R. § 19.9.

In addition to the foregoing, the Board finds that remand is 
required to ensure compliance with the requested development 
on the request to reopen the claim for service connection for 
a back condition.  

In this regard, in the May 2008 remand, the Board noted that 
the claims file included a "buddy statement" submitted in 
January 2004 as well as several medical records in Spanish 
which had not been translated into English.  The Board 
requested that the "buddy statement" and any other 
pertinent records should be translated.  While a few records 
from the Social Security Administration (SSA) in Spanish, 
associated with the claims file following the May 2008 
remand, have been translated into English, neither the 
January 2004 "buddy statement" nor the medical records 
previously identified have been translated.  Accordingly, the 
record reflects that remand is required to obtain English 
translations of these records, as requested in the May 2008 
remand.  

In May 2008, the Board also remanded the issue on appeal, in 
part, because additional RO action was needed to comply with 
the notification requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In this regard, the Board noted 
that, there was no evidence that the RO had considered the 
basis for the denial of the claim for service connection for 
a back condition in the prior, final denial, and then 
provided the Veteran a specifically tailored notice letter 
explaining what was needed to reopen the claim for service 
connection for back condition, in light of the prior 
deficiencies in the claim, as required by Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Board specifically instructed 
that the RO should ensure that its letter addressed the 
basis(es) for the prior, final denial of the claim, and 
provide information as to what evidence was needed to 
establish the claim, on the merits.  

In a May 2008 VCAA letter, the AMC informed the Veteran that 
he was previously denied service connection for a back 
condition and was notified of the decision on May 28, 1975.  
The letter advised the Veteran that, to reopen his claim he 
would need to submit "new and material evidence" and 
provided a definition of both "new" and "material" 
evidence.  In regard to the basis for the prior denial, the 
letter informed the Veteran that his claim was denied because 
new and material evidence had not been received.  This letter 
failed to advise the Veteran of the information and evidence 
necessary to substantiate the underlying claim for service 
connection, on the merits.  

The Veteran's claim for service connection for a back 
condition was initially denied in a May 1975 rating decision.  
In that rating decision, the RO indicated that the Veteran's 
chronic low back strain probably existed prior to service.  
In the May 1975 letter providing notice of the denial, the RO 
informed the Veteran that his claim was denied because his 
back condition was not incurred in or aggravated by service.  
A May 1977 confirmed rating decision found that evidence 
submitted since the May 1975 denial did not present a new 
factual basis for a grant of service connection for a back 
condition.  

The May 2008 letter from the AMC is confusing, as the prior 
final denial of the claim is the May 1977 confirmed rating 
decision.  Moreover, this letter failed to advise the Veteran 
of the information and evidence required to substantiate the 
underlying claim for service connection, as instructed in the 
May 2008 remand.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
Veteran another opportunity to present additional information 
and evidence pertinent to the claim on appeal, notifying him 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its letter addresses the basis(es) for the prior, 
final denial of the claim in the May 1977 confirmed rating 
decision, and should provide information as to what evidence 
is needed to establish the underlying claim for service 
connection, on the merits, consistent with Kent.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The record also reflects that pertinent, identified private 
medical records have not been obtained.  In this regard, in 
April 2002, the Veteran submitted a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)), in which he reported 
treatment by Dr. Zapatar-Menquez in September 2001.  The RO 
requested records from this physician in February 2003; 
however, as the Veteran was informed in an April 2003 letter, 
records from this physician were not received.  In December 
2008, the Veteran submitted another VA Form 21-4142 
indicating treatment by Dr. Zapatar-Menquez in September 
2001.   

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the Veteran.  As the 
claim is being remanded, the RO should make a follow-up 
request for records of treatment from Dr. Zapatar-Menquez.  
If more current authorization to obtain these records is 
required, the RO should request that the Veteran sign and 
furnish such appropriate authorization for the release to VA 
of all such private medical records, and any such 
authorization should be associated with the claims file.

In addition, the record reflects that the Veteran is in 
receipt of workman's compensation.  Significantly, a 
Statement of Patient's Treatment from the Bronx VA Medical 
Center (VAMC) regarding discectomy of L5-S1 disc was sent to 
the State of New York Workers' Compensation Board.  However, 
no records regarding the award of workman's compensation have 
been associated with the claims file.  Records regarding the 
Veteran's claim for workman's compensation may be pertinent 
to the claim on appeal.  Hence, on remand, the RO should 
undertake appropriate action to obtain a copy of the 
determination associated with the Veteran's award of 
workman's compensation, as well as copies of all medical 
records underlying that determination.  See 38 C.F.R. 
§ 3.159(c)(1).  

To ensure that all due process requirements are met, the RO 
should also obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes treatment records from the Bronx VAMC, dated from 
April 1990 to August 1997, and records of treatment from the 
San Juan VAMC, dated from November 1972 to June 2008.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Bronx and San 
Juan VAMCs, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2008) as regards requesting

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

As a final matter, the Board points out that, as noted above, 
the Veteran is represented by the PRPAVA.  While the PRPAVA 
was furnished a copy of the February 2009 SSOC, the claims 
file does not contain a VA Form 646 (Statement of Accredited 
Representative in Appealed Case) or similar statement from 
the Veteran's representative since the May 2008 remand.  On 
remand, the Veteran's representative should be given an 
opportunity to review the case and provide written argument 
on the Veteran's behalf.  See 38 C.F.R. § 20.600.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain and associate 
with the claims file English 
translations of all pertinent evidence 
currently associated with the claims 
file.  

2.  The RO should undertake appropriate 
action to obtain the Veteran's workman's 
compensation award, and any medical 
records underlying that determination, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should obtain all records of 
evaluation and/or treatment of the back 
from the Bronx VAMC (since August 1997) 
and the San Juan VAMC (since June 2008).  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

4.  The RO should, through a VCAA 
compliant letter sent to the Veteran and 
his representative, request that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  If more current 
authorization is needed to obtain all 
outstanding treatment records from Dr. 
Zapatar-Menquez, the RO should 
specifically request that the Veteran 
provide current signed authorization to 
enable it to obtain all outstanding 
records from this provider. 

The RO's letter must explain what type of 
evidence is needed to reopen the claim 
(in light of the basis(es) for the prior 
denial of the claim) as well as what is 
needed to establish the underlying claim 
for service connection.  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

5.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified-to specifically include the 
treatment records of Dr. Zapatar-Menquez 
(as noted above)-by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken

6.  After completing the requested 
actions and any additional development 
deemed appropriate, if not rendered moot, 
the RO must readjudicate the matter of 
whether new and material evidence to 
reopen a claim for service connection for 
a back condition has been received, in 
light of all pertinent evidence and legal 
authority.  

7.  If any benefits sought for which a 
timely appeal has been perfected remain 
denied, the RO must furnish to the 
Veteran and his representative a SSOC, 
and afford them the opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.  

The claims file must not be returned to 
the Board until the Veteran timely 
perfects an appeal of the CUE claim, or 
the time period for doing so expires, 
whichever occurs first.  

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


